DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of claims 1-26 filed 3/19/21. Claim 1 is the independent claim.
Information Disclosure Statement
3. The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5. Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, applicant has used the term InAr for Indium Arsenide [..an Indium Arsenide (InAr)-based photodiode infrared detector]. However, Indium Arsenide is InAs. In fact there are several instances within the Specifications where this terminology (InAr) is 


Claim Rejections - 35 USC § 102
6. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7. Claims 1, 2, 6, 7, 9-11, 14, 15, 21, 22, 26 are rejected under 35 U.S.C. 102 as being anticipated by Ishibashi et al. (US 20090134333; hereafter Ishibashi).

Regarding claims 1, 7, 14, 15, 26, Ishibashi discloses a thermal radiation detection system [Figs 1, 2, 6], comprising: 
a plurality of infrared sensor elements arranged as an array [1500 IR detection elements 11, par 0068], wherein each of the plurality of infrared sensor elements comprises a semiconductor selected from an Indium Arsenide-based photodiode infrared detector [par 0071], configured to generate an output responsive to detected infrared wavelengths; 

a signal processing circuit, the signal processing circuit configured to generate a signal usable by an imaging system based on the signals generated by the temperature sensing circuit and output based on the infrared sensor elements [par 0062-89, par 0120-129].

Regarding claim 2, Ishibashi discloses the thermal radiation detection system of claim 1, and further discloses comprising an amplifier circuit, the amplifier configured to convert the current outputs from a plurality of infrared sensor elements to output voltages, wherein the amplifier circuit comprises a transimpedance amplifier [amplifier circuit 53 in Fig 5]

Regarding claim 6, Ishibashi discloses the thermal radiation detection system of claim 1, and further discloses wherein the thermoelectric cooler is configured to regulate the operational temperature of the plurality of infrared sensor elements to a range of about 15° C. to about 24° C [21 in Fig 1, par 0123].

Regarding claims 9-11 Ishibashi discloses the thermal radiation detection system of claim 1, and further discloses wherein each of the plurality of infrared sensor elements is associated with a respective transimpedance amplifier and a respective temperature sensing device [11 in Fig 1, par 0068].


Regarding claim 22, Ishibashi discloses the thermal radiation detection system of claim 1, and further discloses a plurality of layers comprising a semi-insulating Gallium arsenide (GaAs), Indium gallium arsenide (InGaAs) or Germanium (Ge) substrate in a plan view; a first electrode electrically coupled to a first of the plurality of layers and a second electrode electrically coupled to a second of the plurality of layers; and wherein the detected mid-infrared wavelengths are transmitted through the GaAs, InGaAs or Ge substrate to the first and second electrodes [par 0064, 0068, 0071].


Claim Rejections - 35 USC § 103
8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10. Claims 3-5, 8, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi in view of Allen et al. (US 20050029453; hereafter Allen).

Regarding claims 3-5, 8, 12, 13 Ishibashi discloses the thermal radiation detection system of claim 1, but fails to disclose a cooling circuit comprising a thermoelectric circuit.
Allen discloses a thermoelectric cooler [28 in Fig 1].
Allen also discloses the temperature sensing circuit is a thermocouple [par 0052]
One of ordinary skill would recognize that using Allen’s invention in Ishibashi’s invention improves the S/N ratio of the detection system and the use of thermocouples simplifies the design.
Although neither Ishibashi nor Allen specifically disclose the temperature range 
of about 5° C to about 40° C, one of ordinary skill would recognize that a lower temperature leads to increased S/N ratio but also to increased cooling costs.

11. Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi in view of Saylor et al. (US 20150356351; hereafter Saylor).


Saylor teaches using a notch filter to block the passage of light within a wavelength range and allow transmission of light outside that range to increase S/N ratio [par 0113].
One of ordinary skill would recognize that using Saylor’s teachings in Ishibashi’s invention allows for an increase in the S/N ratio.
One of ordinary skill would also recognize that by using a notch filter, the output generated would allow for an estimate of the spectral response.


Allowable Subject Matter
12. Claims 16-20 are allowable over prior art. Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Prior art fails to disclose or suggest a second linear array as in claims 16-20

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        




/MEENAKSHI S SAHU/Examiner, Art Unit 2884